Citation Nr: 0007981	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine 
disability for the period from February 18, 1971, to July 25, 
1995.

2.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disorder, for the period beginning July 
26, 1995, and thereafter.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 17, 1968, to 
February 17, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which implemented a directive from the VA's 
Compensation and Pension Service that prior action denying 
service connection for a cervical spine disorder had been 
clearly and unmistakably erroneous.  By the RO action in 
August 1995, a grant of service connection for the surgical 
absence of the spinous processes at C-6 and C-7 and post-
traumatic arthritis at C-6 and C-7, residuals of an old 
compression fracture, was effected and a 10 percent rating 
was assigned therefor under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285-5290, effective from the day following the 
veteran's discharge from service, February 18, 1971.

An appeal followed, and the Board by its decision of June 
1997 increased the rating assigned for the veteran's cervical 
spine disorder from 10 percent to 20 percent.  In effecting 
the Board's decision, the RO in a rating determination in 
July 1997 assigned the 20 percent evaluation from July 26, 
1995.  An appeal of the Board's decision of June 1997 was 
thereafter taken to the United States Court of Appeals for 
Veterans Claims (Court) and the parties to such appeal moved 
the Court to vacate the Board's decision as to the rating 
assignable for the veteran's cervical spine disorder and to 
remand the matter to the Board for further review.  Upon 
return of the case to the Board, a remand was entered in 
August 1998 so that additional procedural and evidentiary 
development could be undertaken.  Following the RO's 
completion of the requested actions, the case was returned to 
the Board for additional consideration.


REMAND

At the outset, it is noted that the veteran by means of a 
notice of disagreement filed 


in September 1995 challenged the disability rating initially 
assigned by the RO for his service-connected cervical spine 
disorder.  As such, there is presented an "original claim" 
as contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating".  

It is apparent, however, that the RO has not developed this 
matter in light of the holding in Fenderson, nor has the 
veteran to date been advised that there are in fact two 
issues in dispute; namely, whether an initial rating in 
excess of 10 percent is for assignment from February 18, 
1971, to July 25, 1995, and whether an initial rating in 
excess of 20 percent is assignable from July 26, 1995, to the 
present.  While the Board notes that the veteran by means of 
the August 1998 remand was asked to provide the names and 
addresses of his health care providers who had examined or 
treated him for his cervical spine disorder in the recent 
past, such request was too limited in scope given that the 
period for which rating action is required dates to February 
1971.  Of this, the veteran may have been unaware.  Inasmuch 
as the issues were not fully articulated by the Board or the 
RO prior to this point, fair process to the veteran dictates 
that he be afforded the opportunity to present any and all 
evidence and/or argument in support of the issues on appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  Based on 
the foregoing, the Board finds that the possibility of 
prejudice to veteran exists were the undersigned to proceed 
to adjudicate the merits of the issues in question at this 
juncture.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  The RO should through contact with 
the veteran and his attorney advise the 
veteran of his right to submit any 
additional evidence and/or argument in 
terms of the issues on appeal, including 
any examination or 


treatment records involving the cervical 
spine which were compiled by any source 
since February 1971 and which are not 
already on file.  In addition, the RO 
should assist the veteran in obtaining 
any of the aforementioned 
examination/treatment records, provided 
that the veteran furnishes information to 
the RO as to the names and addresses of 
the health care providers and the 
approximate date(s) relating to such 
examination(s) and/or treatment.  Any 
such records received by the RO should 
then be made a part of the veteran's 
claims folder.

2.  The RO must obtain those VA records 
of inpatient and outpatient treatment 
involving the veteran's cervical spine, 
which were compiled since December 1998 
at pertinent VA facilities, including the 
VA Medical Centers in Grand Island and 
Lincoln, Nebraska.  Once obtained, such 
records must be included in the veteran's 
claims folder.

3.  Lastly, the RO must readjudicate the 
issues on appeal based on all the 
evidence of record and all governing 
legal authority, including the holding in 
Fenderson.  In the event that the 
benefits sought are not granted, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case.  Thereafter, the veteran and his 
attorney should be afforded a reasonable 
period for a response before the record 
is returned to the Board for further 
review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




